Title: Joseph Reed to Virginia Delegates, [10 July] 1781
From: Reed, Joseph
To: Virginia Delegates



Gent.
[10 July 1781]
I have the Honour to acknowledge the Receipt of your Memorial on the Detention of the Property of the State of Virginia. And beg Leave to assure you of our entire Disapprobation of the Measure & Concern at so disagreeable an Incidint. As the Case is of the first Impression, & the Procedure thereupon may tend to establish a Precedent of great Importance we have thought it proper to advise with the Law Officer of the State & shall communicate as soon as possible the Result. In the mean Time I am very respectfully Gen. Your obed. Hbble Ser
J. R.
